DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 10, 11, 15-17, 20, 28-32, 35, and 36 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 3-7, 10, 11, 15-17, 20, 28-32, 35, and 36 are related to a system. Accordingly, these claims are all within at least one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter 

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A computer system for qualifying a human subject for over-the-counter delivery of an gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition for lowering blood sugar, the computer system comprising one or more processors and a memory, the memory comprising non-transitory instructions which, when executed by the one or more processor, perform a method comprising: 
conducting a first survey of the subject thereby obtaining a first plurality of survey results, wherein the first plurality of survey results comprises: 
whether the subject is one of (i) pregnant, (ii) breastfeeding, or (iii) planning to become pregnant, 
a Type 1 diabetes status of the subject, 
a ketoacidosis status of the subject, 
a kidney disease status of the subject, 
an age of the subject, 
a blood sugar level of the subject, 
whether the subject has a liver problem, 
whether the subject has ever had a urinary problem, 
a surgery status of the subject, 
a dietary status of the subject, 
whether the subject has ever had a pancreatic problem, 
an alcohol consumption status of the subject, and 
whether the subject is taking a diabetes medication; 
running all or a portion of the first plurality of survey results against a first plurality of filters of a first category class, wherein, when a respective filter in the first plurality of filters is fired, the subject is deemed not qualified for delivery of the gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition and the method is terminated without DB2/ 36829188.1Attorney Docket No.: 056291-5556-USPreliminary Amendmentdelivery of the gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition to the subject, wherein the first plurality of filters comprises: 
a first pregnancy filter that is fired at least when the first plurality of survey results indicates that the subject is pregnant or the subject is breastfeeding, 
a Type 1 diabetes filter that is fired at least when the first plurality of survey results indicates that the subject has Type 1 diabetes, 
a ketoacidosis filter that is fired at least when the first plurality of survey results indicates that the subject has ketoacidosis, 
a first kidney disease filter that is fired at least when the first plurality of survey results indicates that the subject has kidney disease, 
an age filter, and 
a first blood sugar filter that is fired at least when the first plurality of survey results indicates that the subject has a blood sugar level that is either (i) below a first baseline blood sugar level or (ii) above a ceiling blood sugar level; 
running all or a portion of the first plurality of survey results against a second plurality of filters of a second category class, wherein, when a respective filter in the second plurality of filters is fired, the subject is provided with a warning corresponding to the respective filter, and wherein the second plurality of filters comprises: 
a first liver disease filter that is fired at least when the first plurality of survey results indicates that the subject has a liver problem, 
a first urinary problem filter that is fired at least when the first plurality of survey results indicates that the subject has a history of urinary problems, 
a first surgery filter that is fired at least when the first plurality of survey results indicates that the subject is planning on undergoing surgery, 
a first dietary filter that is fired at least when the first plurality of survey results indicates that the subject is eating less than before, 
a first pancreatic disease filter that is fired at least when the first plurality of survey results indicates that the subject has had a pancreatic problem, 
a first alcohol consumption filter, and  DB2/ 36829188.1 Page 3 of 15Application No. 16/440,319 Attorney Docket No.: 056291-5556-US Preliminary Amendment 
a first diabetes medication filter that is fired at least when the first plurality of survey results indicates that the subject is taking a diabetes medication; 
d) obtaining acknowledgment from the subject for the warning issued to the subject by any filter in the second plurality of filters; 
e) proceeding with a fulfillment process when (i) no filter in the first plurality of filters has been fired and (ii) the subject has acknowledged each warning associated with each filter in the second plurality of filters that was fired, wherein the fulfillment process comprises: 
storing an indication in a subject profile of an initial order for the gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition, 
communicating an over the counter drug facts label for the gliflozin Sodium- Glucose Cotransport 2 inhibitor pharmaceutical composition to the subject, and 
authorizing, upon confirmation from the subject that the over the counter drug facts label has been received and read, provision of the gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition to the subject.


The Examiner submits that the foregoing underlined limitations constitute “certain methods of organizing human activity”, more specifically “managing interactions between people” because surveying a potential user to qualify them for over-the-counter (OTC) use of gliflozin can consist of one person (such as a pharmacist) determining if a user can take the drug for OTC use. A pharmacist can interact with another person with a survey by asking questions related to the topics in “a)” in independent claim 1 above. After gathering these results, the pharmacist can run these results against a first “qualification” plurality of filters as shown in “b)” that, when one of the answers is not satisfactory, the pharmacist can refuse to give the drug. The pharmacist can then move to a second plurality of filters from “c)” for some of the factors. If one of these results are not satisfactory, the user can still be given the drug, however a warning can be given for each filter that has been “fired”. Further communications can be given to a user to communicate the drug fact labels to the user. Once this survey has been completed, the pharmacist can authorize the OTC use of the gliflozin drug, “authorizing” being indicative of an interaction between people. All of the 

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., user interface) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract.

Claims 3-5 and 7 further describe the type of similar gliflozin drugs that can be given to a user. Claim 6 recites the authorization of a user to take a certain dosage of the drug, which further describes the interaction between the two people. Claims 10 and 11 recite specifically what blood sugar concentration is acceptable for the filter triggering. Claims 15 and 16 further consider other factors that can be given a filter as described above. Claim 17 describes further more interactions between two people for indicating if each risk factor for each filter has been discussed with a medical professional. Claims 20, 28-32 recites a similar process of using a survey with a first and second plurality of results with filters that can be triggered as described in independent claim 1, however this is in directed to re-ordering the drug and considers some similar and different risk factors. Claims 35 and 36 recite the first filter method as seen in claim 1, however there are different risk factors to consider in claims 35 and 36 for canagliflozin and ertugliflizin, respectively.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):


A computer system for qualifying a human subject for over-the-counter delivery of an gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition for lowering blood sugar, the computer system comprising one or more processors and a memory, the memory comprising non-transitory instructions which, when executed by the one or more processor, perform a method comprising (mere computer implementation as noted below, see MPEP 2106.05(f)): 
conducting a first survey of the subject thereby obtaining a first plurality of survey results, wherein the first plurality of survey results comprises: 
whether the subject is one of (i) pregnant, (ii) breastfeeding, or (iii) planning to become pregnant, 
a Type 1 diabetes status of the subject, 
a ketoacidosis status of the subject, 
a kidney disease status of the subject, 
an age of the subject, 
a blood sugar level of the subject, 
whether the subject has a liver problem, 
whether the subject has ever had a urinary problem, 
a surgery status of the subject, 
a dietary status of the subject, 
whether the subject has ever had a pancreatic problem, 
an alcohol consumption status of the subject, and 
whether the subject is taking a diabetes medication; 
running all or a portion of the first plurality of survey results against a first plurality of filters of a first category class, wherein, when a respective filter in the first plurality of filters is fired, the subject is deemed not qualified for delivery of the gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition and the method is terminated without DB2/ 36829188.1Attorney Docket No.: 056291-5556-USPreliminary Amendmentdelivery of the gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition to the subject, wherein the first plurality of filters comprises: 
a first pregnancy filter that is fired at least when the first plurality of survey results indicates that the subject is pregnant or the subject is breastfeeding, 
a Type 1 diabetes filter that is fired at least when the first plurality of survey results indicates that the subject has Type 1 diabetes, 
a ketoacidosis filter that is fired at least when the first plurality of survey results indicates that the subject has ketoacidosis, 
a first kidney disease filter that is fired at least when the first plurality of survey results indicates that the subject has kidney disease, 
an age filter, and 
a first blood sugar filter that is fired at least when the first plurality of survey results indicates that the subject has a blood sugar level that is either (i) below a first baseline blood sugar level or (ii) above a ceiling blood sugar level; 
running all or a portion of the first plurality of survey results against a second plurality of filters of a second category class, wherein, when a respective filter in the second plurality of filters is fired, the subject is provided with a warning corresponding to the respective filter, and wherein the second plurality of filters comprises: 
a first liver disease filter that is fired at least when the first plurality of survey results indicates that the subject has a liver problem, 
a first urinary problem filter that is fired at least when the first plurality of survey results indicates that the subject has a history of urinary problems, 
a first surgery filter that is fired at least when the first plurality of survey results indicates that the subject is planning on undergoing surgery, 
a first dietary filter that is fired at least when the first plurality of survey results indicates that the subject is eating less than before, 
a first pancreatic disease filter that is fired at least when the first plurality of survey results indicates that the subject has had a pancreatic problem, 
a first alcohol consumption filter, and  DB2/ 36829188.1 Page 3 of 15Application No. 16/440,319 Attorney Docket No.: 056291-5556-US Preliminary Amendment 
a first diabetes medication filter that is fired at least when the first plurality of survey results indicates that the subject is taking a diabetes medication; 
d) obtaining acknowledgment from the subject for the warning issued to the subject by any filter in the second plurality of filters; 
e) proceeding with a fulfillment process when (i) no filter in the first plurality of filters has been fired and (ii) the subject has acknowledged each warning associated with each filter in the second plurality of filters that was fired, wherein the fulfillment process comprises: 
storing an indication in a subject profile of an initial order for the gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition (merely post-solution activity as noted below, see MPEP 2106.05(g)), 
communicating an over the counter drug facts label for the gliflozin Sodium- Glucose Cotransport 2 inhibitor pharmaceutical composition to the subject, and 
authorizing, upon confirmation from the subject that the over the counter drug facts label has been received and read, provision of the gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition to the subject 

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.



Regarding the additional limitations of storing an indication of an initial order of the gliflozin drug, this is merely post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g)). 

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to qualify a human for OTC delivery of a gliflozin drug, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole 

For these reasons, representative independent claim 1 does not recite additional elements that integrate the judicial exceptions into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below: 

Claim 17 recites a prompt notification to indicate whether they discussed the risk factors, and thus the use of the prompt is mere computer implementation (see MPEP § 2106.05(f)). The user profile further provides indications as described in claims 20, which is mere computer implementation.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 13 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.



Regarding the additional limitations of storing an indication of an initial order of the gliflozin drug, this is merely post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g)) and see MPEP 2106.05(d)(II), specifically  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; (storing and retrieving information in memory).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1, 3-7, 10, 11, 15-17, 20, 28-32, 35, and 36 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 37 is rejected under 35 USC 102(a)(1) as being unpatentable over US 2013/0218586 A1 to Huser (“Huser”):

Regarding claim 37:
Huser teaches a method for lowering blood sugar in a subject in need thereof, the method comprising: administering a gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition to a subject qualified for over-the-counter access to the gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition ([0009]-the system provides a method to approve a patient for over-the-counter access for prescription medications. [0047]- This can be used for medications, such as canagliflozin (which is a gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition) that are used to control chronic illnesses such as diabetes.).


Allowable Subject Matter
In regards to prior art, claims 1, 3-7, 10, 11, 15-17, 20, 28-32, 35, and 36 are allowable over prior art.


US 2018/0165739 A1 to Lawless et al- recites a system to create support for consumers to select consumer health care (CHC) products, including OTC medications [0030]. The system also allows the user to answer questions that generally gives the consumer advice and could recommend the user to not get the drug [0034]- [0038].  The system overall qualifies a user to take a OTC drug as summarized in [0041], however is not specific to diabetes management and does not have a specific survey system as described in claim 1 with specific risk factors that could be problematic when taking a gliflozin drug.
US 2012/0150562 A1 to Lerner- recites the sale of drugs in a “behind the counter” method, which requires drug dispenser to control the sale of certain drugs in a pharmacy without the need of a prescription [0069]. Additionally, the system considers qualification factors that are used to control the distribution of medical resources [0020]. However, there is no indication that Lerner teaches of a tiered survey system that is specific for OTC use of gliflozin with specific questions of risk factors associated with the drug.
HIGHLIGHTS OF PRESCRIBING INFORMATION- FARXIGA to FDA- recites certain side-effects that can be considered as detrimental to the patients’ health when taking prescription-strength Farxiga, including ketoacidosis and kidney failure. Page 30 indicates certain factors, some of which have been noted in the survey of claim 1, which would need to be told to a healthcare provider before taking prescription Farxiga. However, there is no indication of a survey system utilizing filters to determine over-the-counter use of gliflozin drugs. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686